Response to Amendment
This action is in response to Amendments made on 7/25/2022, in which: claims 1-2, 5, 10, 13 are amended and claims 3-4, 6-9, 11-12 remain as filed originally.

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11337383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a device for growing mushrooms comprising the particulars of claim 1 in combination with the features of a rotation of a bed takes place around an axis in a longitudinal direction of the bed which axis is situated at an underside of the bed, and is positioned in a middle of the bed in a width direction; the beds have a width between 0.5 and 2 meters, in particular between 0.6 and 1 meters and more in particular between 0.65 and 0.75 meters; the beds are placed at a mutual distance above each other; the beds are mutually movable, wherein a displacement between a first position and a second position requires a displacement of a first bed only, between at least: a first position of the first bed, wherein a second bed supported above the first bed at least partially impedes an accessibility of the first bed in a direction perpendicular to a plane in which the first bed extends; and a second position of the first bed in which at least a larger part of the first bed is free approachable from a direction perpendicular to the plane in which the first bed extends than in the first position of the first bed; and there is at least one pair of beds essentially at a same height supported by the shelving, which beds extend parallel to each other, wherein the at least one pair of beds are rotatable in an opposite direction, and wherein a side of each of the at least one pair of beds that faces the other bed in the at least one pair of beds goes upward when the bed is rotated and an opposite side of each of the beds that faces away from the other bed in the at least one pair of beds goes downward when the bed is rotated. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L PERRY/            Primary Examiner, Art Unit 3644